COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-232-CV

PAUL S. WRIGHT	APPELLANT



V.



ABRINA A. WRIGHT	APPELLEE





----------

FROM THE 233
RD
 DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On September 15, 2006, we notified appellant that his brief did not conform with Texas Rules of Appellate Procedure 38.1(d), (f), (h), and (j) and rule 9.4(h).  We allowed appellant until October 5, 2006 to file an amended brief.  On November 14, 2006, we notified appellant that his amended brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:  December 7, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.